PER CURIAM.
Albert Dawson was charged by bill of information with second degree murder in violation of La.R.S. 14:30.1. After trial by jury, defendant was found guilty of manslaughter and sentenced to serve twenty-one years at hard labor with credit for time served. On his original appeal, defendant made no assignment of errors as required by La.Code Crim.P. art. 844. Finding no errors “discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence” (La.Code Crim.P. art. 920(2)), this court affirmed his conviction and sentence.1 Subsequently, defendant applied to the district court for a writ of habeas corpus, alleging the incompetence of counsel on appeal in that counsel failed to perfect assignments of error. After hearing, the writ was denied by the district court. Upon defendant’s application to this court for relief, we granted the writ of habeas corpus and ordered the district court to appoint an attorney to perfect *976assignments of error on a new appeal.2 On his new appeal, defendant relies upon two assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find the two assignments of error to be without merit. Accordingly, we affirm defendant’s conviction and sentence.
DECREE
For the reasons assigned, defendant’s conviction and sentence are affirmed.

. State v. Dawson, 333 So.2d 637 (La.1976).


. State ex rel. Dawson v. Maggio, 350 So.2d 1222 (La.1977).